Citation Nr: 1538304	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO. 10-45 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to the service-connected right hamstring disability.

2. Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right hamstring disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to March 1987.  He had subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a July 2013 Board hearing before the undersigned. A transcript of the hearing associated with the claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The most competent and probative evidence reflects that Veteran's back disability was not caused by or otherwise related to service, nor was it caused or aggravated by his service-connected right hamstring disability.

2. The most competent and probative evidence reflects that Veteran's right hip disability was not caused by or otherwise related to service, nor was it caused or aggravated by his service-connected right hamstring disability.




CONCLUSIONS OF LAW

1. The criteria for service connection for back disability, to as secondary to the service-connected right hamstring disability, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
 
2. The criteria for service connection for a right hip disability, to as secondary to the service-connected right hamstring disability, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letters issued in August 2008, September 2008, November 2008, and December 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran's claim was previously remanded by the Board in January 2015 to obtain outstanding VA treatment records and to provide the Veteran with a VA examination for his back and hip conditions.  Review of the claims file reflects that outstanding VA treatment records were associated with the claims file.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, two VA examinations were conducted in April 2015 in connection with the Veteran's claim.  Review of the April 2015 VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's January 2015 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

The Veteran also testified at a July 2013 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the American Legion.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of the Veteran's back and hip conditions.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III. Service Connection - Back disability

The Veteran has asserted that his current back disability was caused by his service-connected right hamstring disability which altered his gait.  Review of the record reflects that the Veteran has been service-connected for a right hamstring disability since June 2006.  Additionally, VA treatment records dated from 2011 reflect a diagnosis of thoracolumbar degenerative joint disease (DJD) as well as ankylosing spondylosis.

However, the Board finds that the evidence does not demonstrate that the Veteran's back conditions are caused or aggravated by his hamstring disability.  A VA examination report obtained in April 2015 reflects that it is less likely than not that the Veteran's back disability was caused or aggravated by his hamstring disability.  In support of her opinion the examiner noted an absence of complaints of back pain until six years after a civilian motor vehicle accident in which the Veteran experienced severe trauma to his lower extremities.  Review of the medical record reveals that the Veteran underwent bone grafting procedures which ultimately resulted in a shorter right lower extremity and a leg length discrepancy.  The examiner opined that his back DJD was more likely than not a result of this leg length discrepancy.  She also noted that the Veteran is a carrier of the HLA-B27 gene which has been shown to have a correlation with ankylosing spondylosis.  Lastly, the examiner stated that there is no medical evidence which linked a hamstring injury to ankylosing spondylosis.

The Board finds the examiner's opinion to be highly probative on the issue of etiology.  Her opinion is well reasoned and supported by adequate rationale and factual evidence.  Further, there are no contrary opinions of record.  While the Veteran has asserted that he believes his hamstring injury has caused or aggravated his back disability, he has not demonstrated himself to possess the necessary medical expertise to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, his statements as to the etiology of his back disability are given little probative weight.  Additionally, the record contains numerous treatment reports concerning the Veteran's 1992 motor vehicle accident.  These reports demonstrate that he experienced severe trauma to his lower extremities and hips, and resulted in the leg length discrepancy.  Based on this evidence, coupled with the examiner's opinion, the Board finds that it is less likely than not that the Veteran's back disability was caused or aggravated by his service-connected hamstring disability.

Moreover, while the Veteran has not asserted that his back disability is directly related to service, the evidence does not support such a finding.  Specifically, service treatment records are negative for complaints of back pain.  The Veteran also denied recurrent back pain in a 1989 report of medical history.  Further, post-service treatment records do not contain any complaints of back pain or a confirmed diagnosis of a back condition until February 2000.  The 2015 VA examiner also concluded that the Veteran's back disability was less likely than not related to service, for the reasons discussed above.

In sum, the evidence does not support finding that the Veteran's back disability is related to service, or was caused or aggravated by his service-connected hamstring.  The evidence does not demonstrate that he experienced back pain since service but rather that his current conditions are more likely than not the result of a post-service motor vehicle accident or genetic predisposition.  As such, service connection must be denied.

In reaching this decision the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Service Connection - Right hip disability

The Veteran has also asserted a claim for service connection for a right hip disability, as secondary to his service-connected right hamstring disability.  The medical evidence reflects that the Veteran is currently diagnosed with bilateral DJD of the hips.

However, the Board finds that the evidence does not demonstrate that the Veteran's right hip DJD was caused or aggravated by his hamstring disability.  A VA examination report obtained in April 2015 reflects that it is less likely than not that the Veteran's hip disability was caused or aggravated by his hamstring disability.  In support of her opinion the examiner noted an absence of complaints of hip pain until 1998, several years after a civilian motor vehicle accident in which the Veteran experienced severe trauma to his lower extremities.  Review of the medical record reveals that the Veteran underwent bone grafting procedures which ultimately resulted in a shorter right lower extremity and a leg length discrepancy.  The examiner opined that his mild hip DJD was more likely than not a result of this leg length discrepancy.  She also noted that a VA examination conducted in 2000 did not identify any evidence that the Veteran's hamstring injury was affecting his gait abnormality.

The Board finds the examiner's opinion to be highly probative on the issue of etiology.  Her opinion is well reasoned and supported by adequate rationale and factual evidence.  Further, there are no contrary opinions of record.  While the Veteran has asserted that he believes his hamstring injury has caused or aggravated his hip disability, he has not demonstrated himself to possess the necessary medical expertise to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, his statements as to the etiology of his hip disability are given little probative weight.  Additionally, the record contains numerous treatment reports concerning the Veteran's 1992 motor vehicle accident.  These reports demonstrate that he experienced severe trauma to his lower extremities and hips, and resulted in the leg length discrepancy.  Based on this evidence, coupled with the examiner's opinion, the Board finds that it is less likely than not that the Veteran's hip disability was caused or aggravated by his service-connected hamstring disability.

Moreover, while the Veteran has not asserted that his hip disability is directly related to service, the evidence does not support such a finding.  Specifically, service treatment records are negative for complaints of hip pain.  The Veteran also denied joint pain in a 1989 report of medical history.  Further, post-service treatment records do not contain any complaints of back pain or a confirmed diagnosis of a hip condition until 1998.  A 1995 X-ray of the Veteran's right hip was normal.  The 2015 VA examiner also concluded that the Veteran's hip disability was less likely than not related to service, for the reasons discussed above.

In sum, the evidence does not support finding that the Veteran's hip disability is related to service, or was caused or aggravated by his service-connected hamstring.  The evidence does not demonstrate that he experienced hip pain since service but rather that his current conditions are more likely than not the result of a post-service motor vehicle accident.  As such, service connection must be denied.

In reaching this decision the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to the service-connected right hamstring disability, is denied.

Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right hamstring disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


